TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g749285g0801091950298.jpg]

CREDIT AGREEMENT

dated as of

August 1, 2019

Among

UGI CORPORATION

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

CITIZENS BANK, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

PNC BANK, NATIONAL ASSOCIATION,

and,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Classification of Loans and Borrowings      30  

SECTION 1.03.

   Terms Generally      30  

SECTION 1.04.

   Accounting Terms; GAAP; Pro Forma Calculations      30  

SECTION 1.05.

   Status of Obligations      31  

SECTION 1.06.

   Interest Rates; LIBOR Notification      32  

ARTICLE II THE CREDITS

     32  

SECTION 2.01.

   Commitments      32  

SECTION 2.02.

   Loans and Borrowings      32  

SECTION 2.03.

   Requests for Borrowings      33  

SECTION 2.04.

   Intentionally Omitted      34  

SECTION 2.05.

   Intentionally Omitted      34  

SECTION 2.06.

   Letters of Credit      34  

SECTION 2.07.

   Funding of Borrowings      38  

SECTION 2.08.

   Interest Elections      38  

SECTION 2.09.

   Termination and Reduction of Commitments      40  

SECTION 2.10.

   Repayment and Amortization of Loans; Evidence of Debt      40  

SECTION 2.11.

   Prepayment of Loans      41  

SECTION 2.12.

   Fees      42  

SECTION 2.13.

   Interest      43  

SECTION 2.14.

   Alternate Rate of Interest      44  

SECTION 2.15.

   Increased Costs      45  

SECTION 2.16.

   Break Funding Payments      46  

SECTION 2.17.

   Taxes      46  

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      50  

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      51  

SECTION 2.20.

   [Intentionally Omitted]      52  

SECTION 2.21.

   Defaulting Lenders      52  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     55  

SECTION 3.01.

   Organization; Powers; Subsidiaries      55  

SECTION 3.02.

   Authorization; Enforceability      55  

SECTION 3.03.

   Governmental Approvals; No Conflicts      55  

SECTION 3.04.

   Financial Condition; No Material Adverse Change      55  

SECTION 3.05.

   Properties      56  

SECTION 3.06.

   Litigation, Environmental and Labor Matters      56  

SECTION 3.07.

   Compliance with Laws and Agreements      56  

SECTION 3.08.

   Investment Company Status      56  

SECTION 3.09.

   Taxes      57  

SECTION 3.10.

   ERISA      57  

SECTION 3.11.

   Disclosure      57  

SECTION 3.12.

   Federal Reserve Regulations      57  

SECTION 3.13.

   [Intentionally Omitted]      57  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(Continued)

 

          Page  

SECTION 3.14.

   No Default      57  

SECTION 3.15.

   [Intentionally Omitted]      57  

SECTION 3.16.

   Solvency      58  

SECTION 3.17.

   Anti-Corruption Laws and Sanctions      58  

SECTION 3.18.

   EEA Financial Institutions      58  

SECTION 3.19.

   Plan Assets; Prohibited Transactions      58  

ARTICLE IV CONDITIONS

     58  

SECTION 4.01.

   Effective Date      58  

SECTION 4.02.

   Revolving Commitment Effective Date      59  

SECTION 4.03.

   Term A-1 Commitment Effective Date      60  

SECTION 4.04.

   Term A-2 Commitment Effective Date      61  

SECTION 4.05.

   Each Credit Event      62  

ARTICLE V AFFIRMATIVE COVENANTS

     62  

SECTION 5.01.

   Financial Statements and Other Information      62  

SECTION 5.02.

   Notices of Material Events      64  

SECTION 5.03.

   Existence; Conduct of Business      65  

SECTION 5.04.

   Payment of Obligations      65  

SECTION 5.05.

   Maintenance of Properties; Insurance      65  

SECTION 5.06.

   Books and Records; Inspection Rights      65  

SECTION 5.07.

   Compliance with Laws and Material Contractual Obligations      65  

SECTION 5.08.

   Use of Proceeds      66  

ARTICLE VI NEGATIVE COVENANTS

     66  

SECTION 6.01.

   Indebtedness      66  

SECTION 6.02.

   Liens      67  

SECTION 6.03.

   Fundamental Changes and Asset Sales      68  

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      70  

SECTION 6.05.

   Swap Agreements      71  

SECTION 6.06.

   Transactions with Affiliates      71  

SECTION 6.07.

   Restricted Payments      71  

SECTION 6.08.

   Restrictive Agreements      71  

SECTION 6.09.

   [Intentionally Omitted]      72  

SECTION 6.10.

   Sale and Leaseback Transactions      72  

SECTION 6.11.

   Financial Covenants.      72  

ARTICLE VII EVENTS OF DEFAULT

     73  

SECTION 7.01.

   Events of Default      73  

SECTION 7.02.

   Remedies Upon an Event of Default      75  

SECTION 7.03.

   Application of Payments      75  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Page  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     76  

SECTION 8.01.

   Authorization and Action      76  

SECTION 8.02.

   Administrative Agent’s Reliance, Indemnification, Etc.      78  

SECTION 8.03.

   Posting of Communications      79  

SECTION 8.04.

   The Administrative Agent Individually      80  

SECTION 8.05.

   Successor Administrative Agent      81  

SECTION 8.06.

   Acknowledgments of Lenders and Issuing Bank      81  

SECTION 8.07.

   Certain ERISA Matters      82  

ARTICLE IX MISCELLANEOUS

     83  

SECTION 9.01.

   Notices      83  

SECTION 9.02.

   Waivers; Amendments      84  

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      86  

SECTION 9.04.

   Successors and Assigns      87  

SECTION 9.05.

   Survival      90  

SECTION 9.06.

   Counterparts; Integration; Effectiveness; Electronic Execution      90  

SECTION 9.07.

   Severability      91  

SECTION 9.08.

   Right of Setoff      91  

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      91  

SECTION 9.10.

   WAIVER OF JURY TRIAL      92  

SECTION 9.11.

   Headings      92  

SECTION 9.12.

   Confidentiality      93  

SECTION 9.13.

   Material Non-Public Information      93  

SECTION 9.14.

   USA PATRIOT Act      94  

SECTION 9.15.

   [Intentionally Omitted]      94  

SECTION 9.16.

   Interest Rate Limitation      94  

SECTION 9.17.

   No Advisory or Fiduciary Responsibility      94  

SECTION 9.18.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95
 

SECTION 9.19.

   Acknowledgement Regarding Any Support QFCs      95  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(Continued)

SCHEDULES:

 

Schedule 2.01A

   —    Commitments

Schedule 2.01B

   —    Letter of Credit Commitments

Schedule 3.01

   —    Subsidiaries

Schedule 6.01

   —    Existing Indebtedness

Schedule 6.02

   —    Existing Liens

Schedule 6.04

   —    Existing Investments

Schedule 6.06

   —    Existing Affiliate Transactions

EXHIBITS:

 

Exhibit A    —    Form of Assignment and Assumption Exhibit B    —   
[Intentionally Omitted]

Exhibit C-1

   —    Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit C-2

   —    Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit C-3

   —    Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit C-4

   —    Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit D    —    Form of Borrowing Request Exhibit E    —    Form of Interest
Election Request Exhibit F    —    List of Closing Documents

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT (this “Agreement”) dated as of August 1, 2019, among UGI
CORPORATION, the Lenders from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and CITIZENS BANK, N.A., CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, PNC BANK, NATIONAL ASSOCIATION and, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“A/R Purchase Programs” has the meaning assigned to such term in the definition
of the term “Permitted Encumbrances”.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Period” means any period, to the extent elected by the Borrower
with prior written notice to the Administrative Agent, commencing on the date
that any Material Acquisition is consummated through and including the last day
of the second full fiscal quarter following the date on which such Material
Acquisition is consummated; provided that (i) no Acquisition Period shall
commence at any time a Default or Event of Default shall have occurred and be
continuing, (ii) if on or before September 30, 2019, the Borrower consummates
more than one Material Acquisition (including, without limitation, and to the
extent consummated prior to September 30, 2019, the AmeriGas Acquisition and the
Midstream Acquisition), the Acquisition Period will be the period commencing on
the date that such Material Acquisition is consummated through and including the
last day of the third full fiscal quarter following the date on which such
Material Acquisition is consummated, and (iii) there shall be at least two full
fiscal quarters between any two Acquisition Periods; provided further that for
up to three times during the term of this Agreement, only one full fiscal
quarter between any two Acquisition Periods shall be required.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the opening paragraph
hereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“AmeriGas Acquisition” means the acquisition, indirectly, by the Borrower of all
of the issued and outstanding Equity Interests of AmeriGas Partnership not
currently owned by the Borrower or its Subsidiaries pursuant to the AmeriGas
Acquisition Agreement, which acquisition will be effected through the merger of
AmeriGas Merger Sub with AmeriGas Partnership, with and into AmeriGas
Partnership surviving as an indirect, wholly owned Subsidiary of the Borrower.

“AmeriGas Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of April 1, 2019, by and among the Borrower, AmeriGas Propane,
Inc., a Pennsylvania corporation and the general partner of AmeriGas
Partnership, AmeriGas Propane Holdings, Inc., a Delaware corporation, AmeriGas
Propane Holdings, LLC, a Delaware limited liability company (“AmeriGas Merger
Sub”), AmeriGas Partners, L.P., a Delaware limited partnership (“AmeriGas
Partnership”), as amended from time to time in accordance with the terms of this
Agreement.

“AmeriGas Merger Sub” has the meaning assigned to such term in the definition of
“AmeriGas Acquisition Agreement”.

“AmeriGas Partnership” has the meaning assigned to such term in the definition
of “AmeriGas Acquisition Agreement”.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Amortization Percentage” has the meaning assigned to such term in
Section 2.10(a).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, the percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments); provided that, in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation, (b) with respect to the Term A-1 Loans,
a percentage equal to a fraction the numerator of which is such Lender’s Term
A-1 Commitment and the denominator of which is the aggregate of all Term A-1
Commitments of all Term A-1 Lenders (and, after the Term A-1 Loans shall be made
hereunder, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term A-1 Loans and the

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

denominator of which is the aggregate outstanding principal amount of the Term
A-1 Loans of all Term A-1 Lenders), provided that, in the case of Section 2.21
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term A-1
Commitment or Term A-1 Loans shall be disregarded in the calculation, and
(c) with respect to the Term A-2 Loans, a percentage equal to a fraction the
numerator of which is such Lender’s Term A-2 Commitment and the denominator of
which is the aggregate of all Term A-2 Commitments of all Term A-2 Lenders (and,
after the Term A-2 Loans shall be made hereunder, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term A-2 Loans and the denominator of which is the aggregate outstanding
principal amount of the Term A-2 Loans of all Term A-2 Lenders), provided that,
in the case of Section 2.21 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Term A-2 Commitment or Term A-2 Loans shall be disregarded
in the calculation.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Eurodollar Term A-1 Loan, any Eurodollar Term A-2 Loan, any ABR
Revolving Loan, any ABR Term A-1 Loan, any ABR Term A-2 Loan or with respect to
the commitment fees and ticking fees payable hereunder, as the case may be, the
applicable rate per annum set forth below in the applicable table under the
caption “Eurodollar Spread for Revolving Loans and Term A-1 Loans”, “ABR Spread
for Revolving Loans and Term A-1 Loans”, “Applicable Commitment Fee Rate for
Revolving Loans / Applicable Ticking Fee for Term A-1 Commitments”, “Eurodollar
Spread for Term A-2 Loans”, “ABR Spread for Term A-2 Loans”, “Applicable Ticking
Fee for Term A-2 Commitments”, as the case may be, based upon the applicable
grid below on such date:

 

Applicable Rate (Leverage-Based)

Level

  

Net Leverage Ratio

  

Eurodollar
Spread for
Revolving
Loans and
Term A-1 Loans

   ABR Spread
for
Revolving
Loans and
Term A-1
Loans   

Applicable
Commitment Fee
Rate for Revolving
Loans /

Applicable Ticking
Fee for Term A-1
Commitments

   Eurodollar
Spread for
Term A-2
Loans    ABR
Spread for
Term A-2
Loans    Applicable
Ticking Fee
for Term A-2
Commitment 1    £ 2.75:1:00    162.5 bps    62.5 bps    25.0 bps    137.5 bps   
37.5 bps    22.5
bps 2    > 2.75:1.00
and £
3.25:1.00    175.0 bps    75.0 bps    27.5 bps    150.0 bps    50.0 bps    25.0
bps 3    > 3.25:1.00
and £
3.75:1.00    200.0 bps    100.0 bps    35.0 bps    175.0 bps    75.0 bps    32.5
bps 4    > 3.75:1.00
and £
4.25:1.00    225.0 bps    125.0 bps    40.0 bps    200.0 bps    100.0 bps   
37.5
bps 5    > 4.25:1.00    250.0 bps    150.0 bps    45.0 bps    225.0 bps    125.0
bps    42.5
bps

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Applicable Rate (Ratings-Based)

 

Category

  

Index Debt
Rating

  

Eurodollar
Spread for
Revolving
Loans and
Term A-1
Loans

   ABR Spread
for
Revolving
Loans and
Term A-1
Loans   

Applicable
Commitment Fee
Rate for Revolving
Loans /

Applicable Ticking
Fee for Term A-1
Commitments

   Eurodollar
Spread for
Term A-2
Loans    ABR
Spread for
Term A-2
Loans    Applicable
Ticking Fee
for Term A-2
Commitment 1   

Baa2 or BBB

or above

   137.5 bps    37.5 bps    25.0 bps    112.5 bps    12.5 bps    22.5
bps 2    Baa3 or BBB-    162.5 bps    62.5 bps    27.5 bps    137.5 bps    37.5
bps    25.0
bps 3    Ba1 or BB+    200.0 bps    100.0 bps    35.0 bps    175.0 bps    75.0
bps    32.5
bps 4    Ba2 or BB    225.0 bps    125.0 bps    40.0 bps    200.0 bps   
100.0 bps    37.5
bps 5    Ba3 or BB- or Unrated or below    250.0 bps    150.0 bps    45.0 bps   
225.0 bps    125.0 bps    42.5
bps

For purposes of the foregoing:

(i) at any time commencing on the Effective Date and prior to the Election Date,
the Applicable Rate, commitment fees and ticking fees shall be determined by
reference to the table titled “Applicable Rate (Leverage-Based)” set forth
above, and be based on the Net Leverage Ratio applicable at such time and the
corresponding Level, provided that:

(A) if at any time the Borrower fails to deliver the required financial
statements on or before the date such financial statements are due pursuant to
Section 5.01, Level 5 shall be deemed applicable for the period commencing three
(3) Business Days after the required date of delivery and ending on the date
which is three (3) Business Days after such required financial statements are
actually delivered, after which the Level shall be determined in accordance with
the table titled “Applicable Rate (Leverage-Based)” set forth above as
applicable, and

(B) adjustments, if any, to the Level then in effect shall be effective three
(3) Business Days after the Administrative Agent has received the applicable
financial statements (it being understood and agreed that each change in Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change);

(ii) at any time after the Effective Date, if the Borrower has Index Debt
Ratings (i) from both Ratings Agencies of Baa3 and BBB-, or (ii) from either
Rating Agency of Baa2 or higher or BBB or higher, and the Borrower elects (which
election shall be one-time, irrevocable and effective upon prior written notice
from the Borrower to the Administrative Agent) that the Applicable Rate,
commitment fees and ticking fees shall be determined by reference to the grid
titled “Applicable Rate (Ratings-Based)” set forth above (the date of such
election, the “Election Date”):

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) at any time that the Borrower has a rating of its Index Debt from both
Rating Agencies, the Category shall be determined (1) by reference to the
Category in which both such ratings reside if such ratings both reside in the
same Category, (2) if such ratings differ by one Category, by reference to the
Category of the higher of the two ratings, or (3) if such ratings differ by two
Categories, by reference to the Category one level above the Category of the
lowest rating,

(B) at any time that the Borrower has a rating of its Index Debt from only one
Rating Agency, (x) if such Rating Agency is Moody’s, the Category shall be
determined by reference to the Category in which such rating resides, and (y) if
such Rating Agency is Fitch, it shall be deemed that there is a second rating
that is Category 5 and the provisions of clause (A) above shall otherwise apply,

(C) at any time that the Borrower does not have a rating of its Index Debt from
any Rating Agency, Category 5 shall apply, and

(D) each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
any Rating Agency shall change, or if any such Rating Agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such Rating Agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation;

(iii) notwithstanding anything herein to the contrary, Level 5 (or, if the
Election Date has then occurred, Category 5) shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financial statements
for the Borrower’s fiscal quarter ending December 31, 2019, and

(iv) notwithstanding anything herein to the contrary, if at any time prior to
the payment in full of the Obligations, any financial statement or certificate
delivered pursuant to Section 5.01(a) or 5.01(b) is shown to be inaccurate (for
any reason, including because of a restatement of earnings by the Borrower), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate (the “Correct Applicable Rate”) for any period that such
financial statement or certificate, as applicable, covered, then (i) the
Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement or certificate, as the case may be, for such period,
(ii) the Applicable Rate shall be automatically reset to the Correct Applicable
Rate for such period, and (iii) the Borrower shall promptly (and in any event
within five (5) Business Days) pay to the Administrative Agent, for the account
of each of the Lenders, the accrued additional interest owing as a result of
such higher Correct Applicable Rate for such period; it being understood that
any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, the Issuing Bank’s or any Lender’s other
rights under this Agreement.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Availability Period” means the period from and including the Revolving
Commitment Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Revolving Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permits such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means UGI Corporation, a Pennsylvania corporation.

“Borrowing” means (a) Revolving Loans of the same Type that are made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect or (b) Term Loans of the same Type and
Class, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit D or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, that no power purchase agreement with
an independent power producer or a power producer which is not an Affiliate of
the Borrower shall constitute a Capital Lease Obligation.

“Cash and Cash Equivalents” means Unrestricted Cash and Cash Equivalents held by
the Borrower or the Borrower’s Domestic Subsidiaries (other than operating
companies) and included in the cash accounts listed on the consolidated balance
sheet of the Borrower and its Subsidiaries.

“Change in Control” means (a) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Equity Interests of the Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of the Borrower; or (b) during any period of up to
12 consecutive months, commencing after the Effective Date, a majority of the
members of the board of directors of the Borrower cease to be composed

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of individuals (x) who were members of that board on the first day of such
period, (y) whose election or nomination to that board was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or (z) whose election
or nomination to that board was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board; or (c) the Borrower shall cease
for any reason to own, directly or indirectly, at least (i) 51% of all Equity
Interests of each Specified Subsidiary and (ii) 51% of all Equity Interests of
each Material Subsidiary.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rules,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in the implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A-1
Loans or Term A-2 Loans, and, when used in reference to any Commitment, whether
such Commitment is a Revolving Commitment, Term A-1 Commitment or a Term A-2
Commitment, and, when used in reference to any Lender, refers to whether such
Lender has any Revolving Credit Exposure or Revolving Commitment, Term A-1
Commitment or Term A-1 Loans, or Term A-2 Commitment or Term A-2 Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means Citizens Bank, N.A., Credit Suisse AG, Cayman
Islands Branch, PNC Bank, National Association and Wells Fargo Bank, National
Association, in its capacity as documentation agent for the credit facility
evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, Term A-1 Commitment and Term A-2 Commitment, as set forth
on Schedule 2.01A opposite such Lender’s name, or in the Assignment and
Assumption or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the UCC) as provided in Section 9.04(b)(ii)(C), pursuant
to which such Lender shall have assumed its Commitment, as applicable, and
giving effect to (a) any reduction in such amount from time to time pursuant to
Section 2.09 and (b) any reduction or increase in such amount from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04; provided,
that at no time shall the Credit Exposure of any Lender exceed its Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, (a) to the extent
deducted from revenues in determining Consolidated Net Income, and, without
duplication, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) net after-tax extraordinary,
unusual or non-recurring expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation,
(vii) transaction costs and expenses incurred in connection with the
consummation of this Agreement, the AmeriGas Acquisition, the Midstream
Acquisition, acquisitions, Dispositions, investments, issuances of equity,
issuance, repayment, refinancing, amendment or modification of any Indebtedness,
in each case, whether or not successful, (viii) net after-tax losses
attributable to Dispositions, and (ix) net after-tax losses attributable to the
early extinguishment of Indebtedness, minus, (b) to the extent included in
Consolidated Net Income, (i) interest income, (ii) income tax credits and
refunds (to the extent not netted from tax expense), (iii) any cash payments
made during such period in respect of items described in clauses (a)(v),
(a)(vi), (a)(vii), (a)(viii) and (a)(ix) above subsequent to the fiscal quarter
in which the relevant non-cash expenses or losses were incurred, (iv) net
after-tax gains attributable to Dispositions, (v) net after-tax gains
attributable to the early extinguishment of Indebtedness, and
(vi) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis (as modified by
Section 1.04). For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) any
unrealized gains or losses on derivative instruments and realized gains or
losses on derivative instruments not associated with transactions occurring in
the Reference Period which are included in Consolidated Net Income (other than
any realized gains or losses on derivative instruments which are settled and
associated with transactions occurring in such Reference Period) shall be
excluded, (ii) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (iii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a pro forma basis as
if such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP (as
modified by Section 1.04)) of the Borrower and its Subsidiaries calculated on a
consolidated basis (as modified by Section 1.04) for such period with respect to
(a) all outstanding Indebtedness of the Borrower and its Subsidiaries allocable
to such period in accordance with GAAP (as modified by Section 1.04) (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP) and (b) the interest component
of all Attributable Receivable Indebtedness of the Borrower and its
Subsidiaries. In the event that the Borrower or any Subsidiary shall have
completed a Material Acquisition or a Material Disposition since the beginning
of the relevant period, Consolidated Interest Expense shall be determined for
such period on a pro forma basis as if such acquisition or Disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) attributable to the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis (as modified by Section 1.04)
(without duplication) for such period; provided that there shall be

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

excluded any income (or loss) of any Person other than the Borrower or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Borrower or any wholly-owned Subsidiary of
the Borrower.

“Consolidated Net Indebtedness” shall mean, as of any date of determination, an
amount equal to (i) Consolidated Total Indebtedness of the Borrower and its
Subsidiaries (excluding contingent obligations attributable to letters of
credit, letters of guaranty, bankers’ acceptances, surety bonds and other
similar bonding obligations at such time, in an aggregate amount not to exceed
$250,000,000) as of such date, minus (ii) Cash and Cash Equivalents as of such
date in excess of $50,000,000, but in an aggregate amount not to exceed
$225,000,000.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
sum of the following determined on a consolidated basis, without duplication, in
accordance with GAAP, (i) Consolidated Total Assets minus (ii) all current
liabilities of the Borrower and its Subsidiaries, as of such date (other than
(A) any current liabilities which are by their terms extendible or renewable at
the option of the obligor thereon to a time more than twelve (12) months after
the time as of which the amount thereof is being computed and (B) current
maturities of long term debt), minus (iii) all goodwill, trade names,
trademarks, patents, licenses, purchased technology, unamortized debt discount
and expenses and other like intangible assets of the Borrower and its
Subsidiaries, as of such date, as set forth on the certificate of a Financial
Officer of the Borrower delivered pursuant to Section 5.01(c) with respect to
such date of termination.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (as modified by Section 1.04) as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (as modified by Section 1.04), (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries relating to the maximum
drawing amount of all letters of credit outstanding and bankers’ acceptances and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries. For the avoidance
of doubt, Consolidated Total Indebtedness includes all Attributable Receivables
Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disposition Prepayment Trigger Period” means the period commencing on the day,
if any, that the Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter, for which financial statements were required to have been
delivered, is greater than or equal to 3.75 to 1.00, and continuing until the
date that the Net Leverage Ratio as of the last day of a subsequent fiscal
quarter for which financial statements are required to have been delivered, is
less than 3.75 to 1.00.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Election Date” has the meaning assigned to such term in the definition of
“Applicable Rate”.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Energy Services Funding” means Energy Services Funding Corporation, a Delaware
corporation.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

“Existing Permitted Receivables Facility Documents” has the meaning assigned to
such term in the definition of the term “Permitted Receivables Facility
Documents”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or senior manager, treasury of the Borrower.

“Fitch” means Fitch Ratings Inc.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, but shall include
performance guaranties and guaranties with respect to surety bonds and similar
bonding obligations incurred in the ordinary course of business and guaranties
of Swap Agreements incurred in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind (other
than advances in the form of customary deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Attributable Receivables Indebtedness of such Person and (l) all obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, Indebtedness shall not include performance guarantees of obligations
not constituting Indebtedness and customer tank and cylinder deposits and other
similar customer deposits.

“Indebtedness Incurrence Conditions” means, with respect to the incurrence of
any Indebtedness, (a) immediately prior to the incurrence of such Indebtedness
and immediately thereafter and after giving effect to such incurrence, no
Default or Event of Default is or would be in existence, and (b) (i) with
respect to the Borrower, the Net Leverage Ratio, as of the last day of the most
recently ended fiscal quarter for which financial statements were required to
have been delivered, giving effect to the incurrence of the applicable
Indebtedness as of the first day of such fiscal quarter on a pro forma basis, is
less than or equal to 3.875 to 1.00 and (ii) with respect to each of the
Borrower’s Subsidiaries, the Borrower shall be in compliance on a pro forma
basis with the financial covenant set forth in Section 6.11(a), giving effect to
the incurrence of the applicable Indebtedness as of the first day of the
applicable period.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

“Index Debt Rating” means, as of any date of determination, with respect to
Moody’s and Fitch, the most recent rating publicly announced on or before such
date by such Rating Agency for the Borrower’s Index Debt.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

“Information Memorandum” means the Confidential Information Memorandum dated
July 2019 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit E, or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Lender, acceptable
to the Administrative Agent and the Borrower, that agrees in writing to act as
the Issuing Bank, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender party hereto pursuant to an Assignment and
Assumption, or otherwise, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit hereunder. The initial
amount of the Issuing Bank’s Letter of Credit Commitment is set forth on
Schedule 2.01B, or if the Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for the Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent; the Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Borrower, the Administrative Agent and the
Issuing Bank (provided that any increase in the Letter of Credit Commitment with
respect to the Issuing Bank, or any decrease in the Letter of Credit Commitment
to an amount not less than the Issuing Bank’s Letter of Credit Commitment as of
the Effective Date, shall only require the consent of the Borrower and the
Issuing Bank).

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, any fee
letter agreements executed by or on behalf of the Borrower in connection with
this Agreement, each Borrowing Request delivered pursuant to Section 2.03, each
notice of continuation or conversion delivered pursuant to Section 2.08 and each
certificate delivered pursuant to Section 5.01(c), and all amendments,
supplements and modifications of each of the foregoing. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in a single transaction or series of related
transactions) of property (a) for purposes of the definition of “Acquisition
Period”, in which the value of the assets acquired is greater than or equal to
$250,000,000, and (b) for all other purposes in this Agreement, that
(i) constitutes (x) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (y) all or
substantially all of the common stock or other Equity Interests of a Person, and
(ii) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $75,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents, (c) the ability of the Borrower
to perform its obligations hereunder or under any other Loan Documents or
(d) the rights or remedies of the Administrative Agent and the Lenders hereunder
or under any other Loan Document.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $75,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary formed or acquired after the
Effective Date (i) which, as of the most recent fiscal quarter of the Borrower,
for the period of four consecutive fiscal quarters then ended, for which
financial statements have been delivered pursuant to Section 5.01, contributed
greater than fifteen percent (15.0%) of the Borrower’s Consolidated EBITDA for
such period or (ii) that has total assets greater than fifteen percent (15.0%)
of the Borrower’s Consolidated Total Assets as of such date.

“Maturity Date” means the Revolving Maturity Date, the Term A-1 Maturity Date or
the Term A-2 Maturity Date, as applicable.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Midstream Acquisition” means the acquisition, indirectly, by the Borrower of
all of the issued and outstanding Equity Interests of Columbia Midstream Group,
LLC, a Delaware limited liability company (“Midstream Target”), pursuant to the
Midstream Acquisition Agreement, which acquisition will be effected through the
sale by Midstream Seller of all of the outstanding Equity Interests of Midstream
Target to Midstream Buyer.

“Midstream Acquisition Agreement” means that certain Purchase and Sale
Agreement, dated as of July 2, 2019, by and among Columbia Midstream & Minerals
Group, LLC, a Delaware limited liability company (“Midstream Seller”), UGI
Energy Services, LLC, a Pennsylvania limited liability company (“Midstream
Buyer”), and solely for the purposes set forth therein, each of the Borrower and
TransCanada PipeLine USA Ltd., a Nevada corporation, as amended from time to
time in accordance with the terms of this Agreement.

“Midstream Buyer” has the meaning assigned to such term in the definition of
“Midstream Acquisition Agreement”.

“Midstream Seller” has the meaning assigned to such term in the definition of
“Midstream Acquisition Agreement”.

“Midstream Target” has the meaning assigned to such term in the definition of
“Midstream Acquisition”.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition, the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default or Event of
Default has occurred and is continuing or would arise after giving effect
(including giving effect on a pro forma basis) thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or a business reasonably related
thereto, (c) the Borrower and the Subsidiaries are in compliance, on a pro forma
basis after giving effect to such acquisition, with the covenants contained in
Section 6.11 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements were required to be
delivered pursuant to Section 5.01, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $250,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (d) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation in
accordance with Section 6.03(a).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, lessor’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) other deposits made to secure liability to insurance carriers under
insurance or self-insurance arrangements, in each case entered into in the
ordinary course of business;

(h) Liens securing reimbursement obligations under commercial letters of credit,
in each case entered into in the ordinary course of business, provided in each
case that such Liens cover only the title documents and related goods (and any
proceeds thereof) covered by the related commercial letter of credit;

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Liens arising by virtue of any statutory or common law or customary
contractual provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a depository
institution, in each case entered into in the ordinary course of business;

(j) customary protective Liens granted in the ordinary course of business by the
Borrower or any Subsidiary to the extent required pursuant to applicable law or
contract for the management or storage of inventory associated with storage
capacity in relation to utilities or any entity subject to FERC regulations;

(k) customary Liens granted in the ordinary course of business to utilities or
any entity subject to FERC regulations in relation to receivables purchase
programs (“A/R Purchase Programs”);

(l) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries; and

(m) any interest or title of a licensor, licensee, sublicensor, lessor, lessee,
sublessor, or sublessee with respect to any assets under any license or lease
agreement entered into in the ordinary course of business; provided that the
same do not interfere in any material respect with the business of the Borrower
or its Subsidiaries or materially detract from the value of the relevant assets
of the Borrower or its Subsidiaries.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii) are rated AAA by S&P
and Aaa by Moody’s; and

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) short-term, highly liquid investments that are readily convertible into
cash, whose original maturity is three (3) months or less and which qualifies
for classification as cash equivalents on the balance sheet or cash flow
statement in accordance with GAAP.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by one or more Receivables Sellers of Permitted
Receivables Facility Assets (thereby providing financing to the respective
Receivables Sellers) to the Receivables Entity (either directly or through
another Receivables Seller), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party investors
pursuant to the Permitted Receivables Facility Documents (with the Receivables
Entity permitted to issue investor certificates, purchased interest certificates
or other similar documentation evidencing interests in the Permitted Receivables
Facility Assets) in return for the cash used by the Receivables Entity to
purchase the Permitted Receivables Facility Assets from the respective
Receivables Sellers, in each case as more fully set forth in the Permitted
Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Receivable Sellers which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to Subsidiaries of the Borrower secured by Receivables
(whether now existing or arising in the future) and any Permitted Receivables
Related Assets of Subsidiaries of the Borrower which are made pursuant to the
Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean (a) each of the documents
and agreements relating to the receivables facility for Energy Services Funding,
and all amendments thereto, in effect as of the date hereof (the “Existing
Permitted Receivables Facility Documents”), as any of the Existing Permitted
Receivables Facility Documents may be further amended, restated, supplemented or
otherwise modified from time to time so long as any such further amendments,
restatements, supplements, extensions or modifications (i) do not impose any
conditions or requirements the result of which would cause Energy Services
Funding to fail to satisfy the requirements of clause (y) of the definition of
“Receivables Entity” (it being understood that Energy Services Funding satisfies
clause (y) of the definition of “Receivables Entity” as of the date hereof) and
(ii) do not eliminate or materially modify any right of Energy Services Funding
to voluntarily terminate the Permitted Receivables Facility evidenced thereby;
and (b) each of the documents and agreements entered into in connection with any
other Permitted Receivables Facility, including all documents and agreements
relating to the issuance, funding and/or purchase of certificates and purchased
interests, in each case as such documents and agreements described in this
clause (b) may be amended, modified, supplemented, refinanced or replaced from
time to time so long as any such amendments, modifications, supplements,
refinancings or replacements (i) do not impose any conditions or requirements
the result of which would cause the applicable Receivables Entity to fail to
satisfy the requirements of clause (y) of the definition of “Receivables
Entity”, (ii) do not impose any conditions or requirements on the Borrower or
any of its Subsidiaries (other than the applicable Receivables Entity) that,
taken as a whole, are more restrictive in any material respect than those in
existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (iii) could not reasonably be expected to impair the
Borrower’s ability to repay the Obligations as and when due (for the avoidance
of doubt, the sale of Receivables and Permitted Receivables Related Assets shall
not in and of itself be deemed in violation of this subclause (iii)), (iv) do
not eliminate or materially modify any right of the applicable Receivables
Entity to voluntarily terminate the Permitted Receivables Facility evidenced
thereby; and (v) are not material and adverse in any way to the interests of the
Lenders; provided, that with respect to any such documents and agreements
described in this clause (b), (x) any extension of maturity, (y) any change in
commitments (subject to the limitations set forth in Section 6.01(c)) or (z) any
modification of the advance rates thereunder shall be deemed not to be in
violation of subclauses (i) through (v) above.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing; provided, that the other assets included within the
defined term “Pool Assets” as defined in the Existing Permitted Receivables
Facility Documents as of the date hereof are deemed to be “ Permitted
Receivables Related Assets”.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

“Prepayment Event” means:

(a) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.01 or permitted by the Required
Lenders pursuant to Section 9.02; or

(b) during a Disposition Prepayment Trigger Period, any Disposition of the
Equity Interests of any of the Specified Subsidiaries.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Ratings Agencies” means, together, Moody’s and Fitch.

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from time to time from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance).

“Receivables Entity” shall mean (x) Energy Services Funding and (y) each other
wholly-owned subsidiary of Subsidiary of the Borrower which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as the
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary
(excluding, with respect to any Subsidiary, guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any Subsidiary in any way (other than, with respect to any Subsidiary, pursuant
to Standard Securitization Undertakings) or (iii) subjects any property or asset
of the Borrower or any Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than, with respect to any
Subsidiary, pursuant to Standard Securitization Undertakings), (b) with which
neither the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than, with respect to any Subsidiary,
pursuant to the Permitted Receivables Facility Documents (including with respect
to fees payable in the ordinary course of business in connection with the
servicing of accounts receivable and related assets)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower, and (c) to which neither
the Borrower nor any Subsidiary has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent an officer’s certificate of the
Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.

“Receivables Sellers” shall mean Subsidiaries of the Borrower that are from time
to time party to the Permitted Receivables Facility Documents.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having total Credit Exposures and
unused Commitments representing more than fifty percent (50%) of the sum of the
total Credit Exposures and unused Commitments at such time.

“Responsible Officer” means the president, Financial Officer or other executive
officer of the Borrower.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the amount under the
column “Revolving Commitment” set forth on Schedule 2.01A opposite such Lender’s
name, or in the applicable documentation or record (as such term is defined in
Section 9-102(a)(70) of the UCC) as provided in Section 9.04(b)(ii)(C), pursuant
to which such Lender shall have assumed its Revolving Commitment pursuant to the
terms hereof, as applicable, and giving effect to (a) any reduction in such
amount from time to time pursuant to Section 2.09 and (b) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; provided, that at no time shall the Revolving
Credit Exposure of any Lender exceed its Revolving Commitment. The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$300,000,000.

“Revolving Commitment Effective Date” has the meaning assigned to such term in
Section 4.02.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Maturity Date” means the fifth anniversary of the Revolving
Commitment Effective Date; provided, however, if such date is not a Business
Day, the Revolving Maturity Date shall be the immediately preceding Business
Day.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b) or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the fair
value of the assets of the Borrower and its Subsidiaries taken as a whole as a
going concern, at a fair valuation, exceed and will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries taken as a
whole as a going concern will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries do not and will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is
presently conducted and is proposed to be conducted in the future.

“Specified Subsidiaries” means, collectively, UGI Utilities, Inc., UGI Energy
Services, AmeriGas Partners, L.P. and UGI International, LLC.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Subsidiary of Borrower in
connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction; provided, that the
representations, warranties, covenants and indemnities set forth in the Existing
Permitted Receivables Facility Documents are deemed to be “Standard
Securitization Undertakings”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Commitment” means (a) with respect to each Term A-1 Lender, the amount
under the column “Term A-1 Commitment” set forth on Schedule 2.01A opposite such
Lender’s name, or in the applicable documentation or record (as such term is
defined in Section 9-102(a)(70) of the UCC) as provided in
Section 9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Term A-1 Commitment pursuant to the terms hereof, as applicable, and giving
effect to any reduction or increase in such amount from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04, and (b) as to all
Term A-1 Lenders, the aggregate commitment of all Term A-1 Lenders to make Term
A-1 Loans, which aggregate commitment shall be $250,000,000 on the date of this
Agreement. After advancing the Term A-1 Loan, each reference to a Term A-1
Lender’s Term A-1 Commitment shall refer to that Term A-1 Lender’s Applicable
Percentage of the Term A-1 Loans.

“Term A-1 Commitment Effective Date” has the meaning assigned to such term in
Section 4.03.

“Term A-1 Commitment Termination Date” means the date of the earliest to occur
of (i) the consummation of the AmeriGas Acquisition without the use of the
proceeds of any Term A-1 Loans, (ii) the termination of the AmeriGas Acquisition
Agreement in accordance with its terms, (iii) public announcement of the
abandonment or termination by the Borrower of the definitive documentation for
the AmeriGas Acquisition, including the AmeriGas Acquisition Agreement, and
(iv) November 1, 2019.

“Term A-1 Lender” means, as of any date of determination, each Lender having a
Term A-1 Commitment or that holds Term A-1 Loans.

“Term A-1 Loans” means the term loans made by the Term A-1 Lenders to the
Borrower pursuant to Section 2.01(b).

“Term A-1 Maturity Date” means the fifth anniversary of the Term A-1 Commitment
Effective Date; provided, however, if such date is not a Business Day, the Term
A-1 Maturity Date shall be the immediately preceding Business Day.

“Term A-2 Commitment” means (a) with respect to each Term A-2 Lender, the amount
under the column “Term A-2 Commitment” set forth on Schedule 2.01A opposite such
Lender’s name, or in the applicable documentation or record (as such term is
defined in Section 9-102(a)(70) of the UCC) as provided in
Section 9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Term A-2 Commitment pursuant to the terms hereof, as applicable, and giving
effect to any reduction or increase in such amount from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04, and (b) as to all
Term A-2 Lenders, the aggregate commitment of all Term A-2 Lenders to make Term
A-2 Loans, which aggregate commitment shall be $300,000,000 on the date of this
Agreement. After advancing the Term A-2 Loan, each reference to a Term A-2
Lender’s Term A-2 Commitment shall refer to that Term A-2 Lender’s Applicable
Percentage of the Term A-2 Loans.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term A-2 Commitment Effective Date” has the meaning assigned to such term in
Section 4.04.

“Term A-2 Commitment Termination Date” means the date of the earliest to occur
of (i) the consummation of the Midstream Acquisition without the use of the
proceeds of any Term A-2 Loans, (ii) the termination of the Midstream
Acquisition Agreement in accordance with its terms, (iii) public announcement of
the abandonment or termination by the Borrower of the definitive documentation
for the Midstream Acquisition, including the Midstream Acquisition Agreement,
and (iv) November 1, 2019.

“Term A-2 Lender” means, as of any date of determination, each Lender having a
Term A-2 Commitment or that holds Term A-2 Loans.

“Term A-2 Loans” means the term loans made by the Term A-2 Lenders to the
Borrower pursuant to Section 2.01(c).

“Term A-2 Maturity Date” means the third anniversary of the Term A-2 Commitment
Effective Date; provided, however, if such date is not a Business Day, the Term
A-2 Maturity Date shall be the immediately preceding Business Day.

“Term Lenders” means, as of any date of determination, each Lender having a Term
A-1 Commitment or Term A-2 Commitment, or that holds Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Sections 2.01(b) and 2.01(c).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UGI Energy Services” means UGI Energy Services, LLC, a Pennsylvania limited
liability company.

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Permitted Investments of such Person that are free and clear of all Liens
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the such Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, (i) if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii)

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notwithstanding anything to the contrary contained in Section 1.04(a) in the
event Accounting Standard Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect
(and related interpretations) (collectively, “ASC 842”)) requires all leases to
be capitalized, only those leases (assuming for purposes hereof that such leases
were in existence on the date hereof) that would constitute capital leases in
conformity with GAAP prior to the effectiveness of ASC 842 shall be considered
capital leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any accumulated other comprehensive income or loss, (y) any
election under Accounting Standards Codification 825 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein or (z) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding Subordinated Indebtedness, the Borrower shall
take all such actions as shall be reasonably necessary to cause the Obligations
to constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021,it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments, (b) each Term A-1
Lender with a Term A-1 Loan Commitment (severally and not jointly) agrees, until
the Term A-1 Commitment Termination Date, to make a Term A-1 Loan to the
Borrower in Dollars on the Term A-1 Commitment Effective Date, in an amount
equal to such Lender’s Term A-1 Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent, and (c) each Term A-2 Lender
with a Term A-2 Loan Commitment (severally and not jointly) agrees, until the
Term A-2 Commitment Termination Date, to make a Term A-2 Loan to the Borrower in
Dollars on the Term A-2 Commitment Effective Date, in an amount equal to such
Lender’s Term A-2 Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of the
Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the applicable Lenders ratably in accordance with
their respective Commitments of the applicable Class. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. The Term Loans shall amortize as set forth in
Section 2.10.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to, with no greater benefit to, such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of seven (7) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
1:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing
and whether such Borrowing is a Revolving Borrowing, a Term A-1 Borrowing or a
Term A-2 Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Intentionally Omitted.

SECTION 2.05. Intentionally Omitted.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of one or more policies of the Issuing
Bank applicable to letters of credit generally.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the Issuing Bank and
using the Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $10,000,000, (ii) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by the Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrower at such time shall
not exceed the Issuing Bank’s Letter of Credit Commitment, (iii) no Lender’s
Revolving Credit Exposure shall exceed its Revolving Commitment and (iv) the sum
of the total Revolving Credit Exposures shall not exceed the aggregate Revolving
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of the Issuing Bank with the consent of the Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of the Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Replacement and Resignation of Issuing Bank.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Bank, as the context shall require. After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, within one (1) Business Day after receipt by the Borrower of notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders and the Issuing Bank (the “LC Collateral
Account”), an amount in cash equal to 105% of the amount of the LC Exposure as
of such date plus any accrued and unpaid interest with respect to LC
Disbursements and the Borrower hereby grants to the Administrative Agent, for
itself and on behalf of the Lenders and the Issuing Bank, a first-priority lien
and security interest in such account and the balances from time to time
therein; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Sections 7.01(h) or
7.01(i). Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within one (1) Business Day after all Events of Default have been cured
or waived and the lien and security interest of the Administrative Agent therein
shall be deemed released upon such return.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, the Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which the Issuing Bank expects to issue, amend,
renew or extend any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letter of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension occurred (and whether
the amount thereof changed), it being understood that the Issuing Bank shall not
permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which the Issuing Bank makes any
payment under any Letter of Credit, the date of such payment under such Letter
of Credit and the amount of such payment, (iv) on any Business Day on which the
Borrower fails to reimburse any payment under any Letter of Credit required to
be reimbursed to the Issuing Bank on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, (or, in the case of ABR Revolving
Loans in respect of which notice of such Borrowing shall have been received
after 10:00 a.m., New York City Time, on the date of such requested Borrowing,
3:00 p.m.) New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage. Except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in the aforesaid account of the
Administrative Agent to an account of the Borrower; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of the Borrower. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
(i) elect an Interest Period for Eurodollar Loans that does not comply with
Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term A-1 Commitments shall terminate
upon the funding of the Term A-1 Loans on the Term A-1 Commitment Effective Date
(or, if earlier, on the Term A-1 Commitment Termination Date), (ii) the Term A-2
Commitments shall terminate upon the funding of the Term A-2 Loans on the Term
A-2 Commitment Effective Date (or, if earlier, on the Term A-2 Commitment
Termination Date), and (iii) the Revolving Commitments shall terminate on
Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the total Revolving Credit
Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. i) The
Borrower hereby unconditionally promises to repay to the Administrative Agent
(1) for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Revolving Maturity Date, (2) for the account of each
Term A-1 Lender, on the last day of the first full fiscal quarter ending after
the Term A-1 Commitment Effective Date and on the last day of each March, June,
September and December thereafter prior to the Term A-1 Maturity Date, Term A-1
Loans in an amount equal to the Applicable Amortization Percentage of the
aggregate principal amount of the Term A-1 Loans actually funded on the Term A-1
Commitment Effective Date, and (3) for the account of each Term A-2 Lender, on
the last day of the first full fiscal quarter ending after the Term A-2
Commitment Effective Date and on the last day of each March, June, September and
December thereafter prior to the Term A-2 Maturity Date, Term A-2 Loans in an
amount equal to the Applicable Amortization Percentage of the aggregate
principal amount of the Term A-2 Loans actually funded on the Term A-2
Commitment Effective Date. To the extent not previously repaid, (i) all unpaid
Term A-1 Loans shall be paid in full in Dollars by the Borrower on the Term A-1
Maturity Date, and (ii) all unpaid Term A-2 Loans shall be paid in full in
Dollars by the Borrower on the Term A-2 Maturity Date. “Applicable Amortization
Percentage” means (i) 0.00% for each of the first twelve (12) consecutive
amortization payments required to be made pursuant to this Section 2.101. and
(ii) 3.75% for each of the amortization payments required to be made pursuant to
this Section 2.10(a) after the final amortization payment described in the
foregoing clause (i).

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing or Term Loan Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11.
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing and shall be applied to the remaining
amortization payments under Section 2.10(a) in such order of application as
directed by the Borrower (and, absent any such direction, shall be applied to
the remaining amortization payments under Section 2.10(a) in the direct order of
maturity thereof), and each mandatory prepayment of a Term Borrowing shall be
applied in accordance with Section 2.11(c). Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16. If at any time the sum of the
aggregate principal amount of all of the Revolving Credit Exposures exceeds the
aggregate Revolving Commitment, the Borrower shall immediately repay Borrowings
or cash collateralize LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the aggregate principal amount of all Revolving Credit
Exposures to be less than or equal to the aggregate Revolving Commitment.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Subsidiaries in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received, prepay the Obligations as set forth in Section 2.11(c) below in an
aggregate amount equal to 100% of such Net Proceeds.

(c) All such amounts pursuant to Section 2.11(b) shall be applied ratably to the
Term Loans; provided that with respect to such amounts applied to the Term A-1
Loans, such amounts shall be applied ratably to the remaining amortization
payments under Section 2.10(a).

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at a rate per annum
equal to the applicable Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period from and
including the earlier of the 90th day after the Effective Date and the Revolving
Commitment Effective Date, to but excluding the date on which such Revolving
Commitment terminates. The Borrower agrees to pay to the Administrative Agent
for the account of each Term A-1 Lender a ticking fee, which shall accrue at a
rate per annum equal to the applicable Applicable Rate on the amount of the Term
A-1 Commitment of such Lender during the period from and including the earlier
of the 90th day after the Effective Date (unless the Term A-1 Commitment
Effective Date has already occurred at such time) to, but excluding, the earlier
of (x) the Term A-1 Commitment Effective Date and (y) the Term A-1 Commitment
Termination Date. The Borrower agrees to pay to the Administrative Agent for the
account of each Term A-2 Lender a ticking fee, which shall accrue at a rate per
annum equal to the applicable Applicable Rate on the amount of the Term A-2
Commitment of such Lender during the period from and including the 90th day
after the Effective Date (unless the Term A-2 Commitment Effective Date has
already occurred at such time) to, but excluding, the earlier of (x) the Term
A-2 Commitment Effective Date and (y) the Term A-2 Commitment Termination Date.
Subject to the foregoing sentences in this Section 2.12, accrued commitment fees
and ticking fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments, Term A-1 Commitments and Term A-2 Commitments, as applicable,
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees and ticking fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.175% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing clauses (a) and (b), if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% per annum plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount outstanding hereunder, such amount shall accrue at 2%
per annum plus the rate applicable to such fee or other obligation as provided
hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid or converted into
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other technical, administrative or
operational changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders of each Class stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. ii) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen (15) 
days after receipt thereof.

SECTION 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
set-off, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) During the continuance of an Event of Default, at the election of the
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be deducted from any deposit account of
the Borrower maintained with the Administrative Agent; provided, that in the
case of reimbursement for fees and expenses, the Administrative Agent shall have
previously provided the Borrower with an invoice setting forth any such amounts
as provided for under Section 9.03. The Borrower hereby irrevocably authorizes,
during the continuance of an Event of Default, the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or the
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.20. [Intentionally Omitted].

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank hereunder; third, to cash collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Bank’s future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.05 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(d) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Revolving Commitment and (y) no Default
or Event of Default has occurred and is continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that would otherwise have been payable to
such Defaulting Lender

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(solely with respect to that portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(e) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(d)(i) (and
Defaulting Lenders shall not participate therein);

(f) upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, in its sole discretion and in lieu of distributing
such amounts to such Defaulting Lender, apply amounts which would otherwise be
payable to a Defaulting Lender to satisfy in full or in part the Obligations
owing to the Administrative Agent, the Issuing Bank and the non-Defaulting
Lenders in accordance with the other provisions of this Agreement with the
balance, if any, being applied to satisfy in full or in part to the Obligations
owing to such Defaulting Lender;

(g) neither the provisions of this Section 2.21, nor the provisions of any other
Section of this Agreement relating to a Defaulting Lender, are intended by the
parties hereto to constitute liquidated damages and, subject to the limitations
contained in Section 9.03 regarding special, indirect, consequential and
punitive damages, each of the Administrative Agent, the Issuing Bank, each
non-Defaulting Lender and the Borrower hereby reserves its respective rights to
proceed against any Defaulting Lender for any damages incurred as a result of it
becoming a Defaulting Lender hereunder; and

(h) for the avoidance of doubt, the Borrower shall not be liable to any
Defaulting Lender as a result of any action taken by the Administrative Agent in
accordance with the terms of this Section 2.21.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and any amounts required to be on deposit pursuant to Section 2.21(d)
shall be immediately remitted to the Borrower or as otherwise required pursuant
to applicable law, rule or order.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Subsidiaries is duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. As of the Effective Date, Schedule 3.01 hereto identifies each
Subsidiary, noting the jurisdiction of its incorporation or organization, as the
case may be, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. As of the Effective Date, all of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens. As of the Effective Date, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Borrower
or any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which the Borrower is
a party have been duly executed and delivered by the Borrower and constitute a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended September 30, 2018 reported on by Ernst & Young LLP. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Since September 30, 2018, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and to the knowledge of the Borrower, the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. All material payments due
from the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Borrower or any of its Subsidiaries is
bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves to the extent required by GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, the foregoing is hereby qualified to the
extent of any projections or other “forward looking statements”, which include
statements that are predictive in nature, depend upon or refer to future events
or conditions, and usually include words such as “expects”, “anticipates”,
“intends”, “plans”, “believes”, “projects”, “estimates”, or similar expressions;
and provided, further, that any statements concerning future financial
performance, ongoing business strategies or prospects or possible future actions
are also future looking statements; it being expressly understood and agreed
that (i) forward looking statements are based on current expectations and
projections about future events and are subject to risks, uncertainties and the
accuracy of assumptions concerning the Borrower and its Subsidiaries, the
performance of the industries in which they do business and economic and market
factors, among other things, and (ii) such forward looking statements are not
guarantees of future performance. As of the Effective Date, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. [Intentionally Omitted].

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. [Intentionally Omitted].

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.16. Solvency.

(a) Immediately after giving effect to any Borrowing, the Borrower and its
Subsidiaries, taken as a whole, are and will be Solvent as of the date of such
Borrowing.

(b) The Borrower does not intend to, nor does it intend to permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.17. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

SECTION 3.18. EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

SECTION 3.19. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the Transactions, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. Notwithstanding the execution and delivery of this
Agreement on the date hereof, this Agreement shall not become effective and the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Latham & Watkins LLP, New York counsel for the Borrower, and (ii) in-house
counsel for the Borrower, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower, and of each of the Specified Subsidiaries,
for the two most recent fiscal years ended prior to the Effective Date as to
which such financial statements are publically available, (ii) satisfactory
unaudited interim consolidated financial statements of the Borrower and of each
Specified Subsidiary for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publically available and
(iii) satisfactory quarterly consolidated and consolidating income statements
through and including the Borrower’s 2022 fiscal year and a satisfactory annual
consolidated balance sheet and cash flow statement projections through and
including the Borrower’s 2022 fiscal year, in each case, based on the 2019
fiscal year budget and the plans for 2020 through 2022, as adjusted for the
AmeriGas Acquisition and the Midstream Acquisition and associated distributable
cash flow, EBITDA projections, pro forma adjustments, adjustments for dividends
by the Borrower, debt reductions and deferred taxes, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit F.

(e) The Administrative Agent shall have received, at least five (5) days prior
to the Effective Date, (i) all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.05.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Revolving Commitment Effective Date. Notwithstanding the execution
and delivery of this Agreement on the date hereof, the Revolving Commitments
shall not become effective, no commitment to make Revolving Loans shall arise
and no Lender shall be required to make Revolving Loans hereunder until the date
upon which each of the following conditions has been satisfied (or waived in
accordance with Section 9.02) (the date of such satisfaction or waiver, the
“Revolving Commitment Effective Date”):

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Revolving Commitment Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(c) The Lenders shall have received (i) satisfactory unaudited interim
consolidated financial statements of the Borrower and of each Specified
Subsidiary for each quarterly period ended more than 45 days before the
Revolving Commitment Effective Date for which financial statements have not been
delivered pursuant to Section 4.01(c), and (ii) a satisfactory annual
consolidated balance sheet as of the end of the quarterly period ended more than
45 days before the Revolving Commitment Effective Date, as adjusted for the
AmeriGas Acquisition or the Midstream Acquisition, as applicable, and associated
distributable cash flow, EBITDA projections, pro forma adjustments, adjustments
for dividends by the Borrower, debt reductions and deferred taxes, together with
such information as the Administrative Agent and the Lenders shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

(d) Either the Term A-1 Effective Date shall have occurred or the Term A-2
Effective Date shall have occurred.

SECTION 4.03. Term A-1 Commitment Effective Date. Notwithstanding the execution
and delivery of this Agreement on the date hereof, the Term A-1 Commitments
shall not become effective, no commitment to make Term A-1 Loans shall arise and
no Lender shall be required to make Term A-1 Loans hereunder until the date upon
which each of the following conditions has been satisfied (or waived in
accordance with Section 9.02) (the date of such satisfaction or waiver, the
“Term A-1 Commitment Effective Date”):

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Term A-1 Commitment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(c) The Lenders shall have received (i) satisfactory unaudited interim
consolidated financial statements of the Borrower and of each Specified
Subsidiary for each quarterly period ended more than 45 days before the Term A-1
Commitment Effective Date for which financial statements have not been delivered
pursuant to Section 4.01(c), and (ii) a satisfactory annual consolidated balance
sheet as of the end of the quarterly period ended more than 45 days before the
Revolving Commitment Effective Date, as adjusted for the AmeriGas Acquisition
and associated distributable cash flow, EBITDA projections, pro forma
adjustments, adjustments for dividends by the Borrower, debt reductions and
deferred taxes, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) The AmeriGas Acquisition shall have been consummated, or substantially
concurrently with the funding of the Term A-1 Loans on the Term A-1 Commitment
Effective Date, shall be consummated, in all material respects pursuant to and
on the terms set forth in the AmeriGas Acquisition Agreement; provided that no
amendment, modification, consent or waiver of any term thereof (other than any
such amendment, modification, consent or waiver that is not materially adverse
to any interests of the Administrative Agent or any of the Lenders) shall be
made or granted, as the case may be, without the prior written consent of the
Administrative Agent (it being understood that any change in the cash
consideration payable (excluding any decrease of 10% or less) set forth in the
AmeriGas Acquisition Agreement will be deemed to be materially adverse to the
interests of the Lenders and will require the prior written consent of the
Administrative Agent).

(e) Since September 30, 2018, there has not been any change, effect, event or
occurrence that, individually or in the aggregate, has resulted, or would
reasonably be likely to result, in a Partnership Material Adverse Effect (as
defined in the AmeriGas Acquisition Agreement).

(f) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Borrower confirming that the Borrower and its
Subsidiaries, on a consolidated basis will, pro forma for the AmeriGas
Acquisition and, if previously consummated, the Midstream Acquisition, be
Solvent.

(g) The Term A-1 Commitment Termination Date shall not have occurred.

SECTION 4.04. Term A-2 Commitment Effective Date. Notwithstanding the execution
and delivery of this Agreement on the date hereof, the Term A-2 Commitments
shall not become effective, no commitment to make Term A-2 Loans shall arise and
no Lender shall be required to make Term A-2 Loans hereunder each of the
following conditions has been satisfied (or waived in accordance with
Section 9.02) (the date of such satisfaction or waiver, the “Term A-2 Commitment
Effective Date”):

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Term A-1 Commitment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(c) The Lenders shall have received (i) satisfactory unaudited interim
consolidated financial statements of the Borrower and of each Specified
Subsidiary for each quarterly period ended more than 45 days before the Term A-2
Commitment Effective Date for which financial statements have not been delivered
pursuant to Section 4.01(c), and (ii) a satisfactory annual consolidated balance
sheet as of the end of the quarterly period ended more than 45 days before the
Revolving Commitment Effective Date, as adjusted for the Midstream Acquisition
and associated distributable cash flow, EBITDA projections, pro forma
adjustments, adjustments for dividends by the Borrower, debt reductions and
deferred taxes, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

(d) The Midstream Acquisition shall have been consummated, or substantially
concurrently with the funding of the Term A-2 Loans on the Term A-2 Commitment
Effective Date, shall be consummated, in all material respects pursuant to and
on the terms set forth in the Midstream Acquisition Agreement; provided that no
amendment, modification, consent or waiver of any term thereof (other than any
such amendment, modification, consent or waiver that is not materially adverse
to any interests of the Administrative Agent or any of the Lenders) shall be
made or granted, as the case may be, without the prior written consent of the
Administrative Agent (it being understood that any change in the cash
consideration payable (excluding any decrease of 10% or less) set forth in the
Midstream Acquisition Agreement will be deemed to be materially adverse to the
interests of the Lenders and will require the prior written consent of the
Administrative Agent).

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Since May 31, 2019, there has not been any Material Adverse Effect (as
defined in the Midstream Acquisition Agreement).

(f) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Borrower confirming that the Borrower and its
Subsidiaries, on a consolidated basis will, pro forma for the Midstream
Acquisition and, if previously consummated, the AmeriGas Acquisition, be
Solvent.

(g) The Term A-2 Commitment Termination Date shall not have occurred.

SECTION 4.05. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than the continuation or conversion of
Eurodollar Loans), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties were true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (and the Administrative Agent shall promptly
provide the same to the Lenders):

(a) within one hundred five (105) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extension available thereunder for the filing of such form) (commencing with the
fiscal year ended September 30, 2019), audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of each of
the Borrower and each of the Specified Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (other than a “going concern” qualification
resulting solely from (i) an upcoming maturity date under any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) a
breach or anticipated breach of financial covenants) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis (or the applicable Specified
Subsidiary and its Subsidiaries) in accordance with GAAP consistently applied
except for inconsistencies resulting from changes in accounting principles and
methods agreed to by the Borrower’s independent public accountants;

(b) within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available thereunder for the filing of such form)
(commencing with the fiscal quarter ended December 31, 2019), consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of each of the Borrower and each of the Specified Subsidiaries as of
the end of and for the then elapsed portion of the fiscal year and, with respect
to the statement of operations only, for such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries (or the applicable Specified
Subsidiary and its Subsidiaries) on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default or Event of Default has occurred and, if a Default or
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
a calculation of Consolidated Net Tangible Assets as of the last day of the
applicable fiscal period of such financial statements, and (iii) stating whether
any material change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) as soon as available, but in any event not more than fifteen (15) days after
being approved by the board of directors of the Borrower, and in no event later
than November 15th of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of each of the Borrower and each of
the Specified Subsidiaries for the upcoming fiscal year in form previously
delivered to the Administrative Agent;

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, if any, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, if any,
as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender as soon as reasonably practicable, and in
any event no later than five (5) Business Days, after a Financial Officer
obtains knowledge thereof written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
(i) preserve, renew and keep in full force and effect its legal existence,
(ii) preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and (iii) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so under clause (ii) or (iii) could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted under Section  6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with and as required by GAAP and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted; provided, however, that nothing shall prevent the
Borrower or any Subsidiary from discontinuing the operation or maintenance of
any property if such discontinuance is, in the reasonable business judgment of
the Borrower or such Subsidiary, desirable in the conduct of the business of the
Borrower or such Subsidiary and such discontinuance could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its financial officers
and, during the continuance of an Event of Default, its independent accountants,
all at such reasonable times and as often as reasonably requested. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under agreements to which
it is a party, in each case except where the failure to do so under clause (i)
and (ii), individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
only (x) to finance a portion of the AmeriGas Acquisition, (y) to finance a
portion of the Midstream Acquisition and (z) to finance the working capital
needs, and for general corporate purposes, of the Borrower and its Subsidiaries
in the ordinary course of business. The proceeds of the Term A-1 Loans will be
used only to finance a portion of the AmeriGas Acquisition. The proceeds of the
Term A-2 Loans will be used only to finance a portion of the Midstream
Acquisition. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (b) shall not exceed the greater of (A) $200,000,000 and (B)
2.00% of Consolidated Net Tangible Assets, determined on a pro forma basis as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements were required to be delivered pursuant to Section 5.01, at
any time outstanding;

(c) so long as the Indebtedness Incurrence Conditions shall be satisfied at the
time of incurrence of such Indebtedness, Indebtedness of a Subsidiary of the
Borrower incurred pursuant to Permitted Receivables Facilities; provided that
the aggregate principal amount of Attributable Receivables Indebtedness
thereunder shall not exceed the greater of (i) $500,000,000 and (ii) 5.00% of
Consolidated Net Tangible Assets, determined on a pro forma basis as of the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements were required to be delivered pursuant to Section 5.01, at
any time outstanding;

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals, refinanced and replacements of any such Indebtedness,
provided that any such extended, renewed, refinanced or replaced Indebtedness
shall not increase the principal amount (and, in the case of Indebtedness
consisting, in whole or in part, of unused revolving commitments, the applicable
amount thereof) except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, any Liens securing such Indebtedness shall not be extended to any
additional property of the Borrower or any Subsidiary, none of the Borrower or
any Subsidiary that is not originally obligated with respect to repayment of the
original Indebtedness is required to become obligated with respect to such
Indebtedness, such Indebtedness shall not shorten the average weighted maturity
of the original Indebtedness and if the original Indebtedness was subordinated
in right of payment to the Obligations, then the terms and conditions of such
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the original Indebtedness;

(e) so long as the Indebtedness Incurrence Conditions shall be satisfied at the
time of incurrence of such Indebtedness, additional Indebtedness of the Borrower
and its Subsidiaries; and

(f) letters of credit, letters of guaranty, bankers’ acceptances, surety bonds
and other similar bond obligations of Subsidiaries of the Borrower; provided
that with respect to any such Indebtedness incurred in any transaction or series
of related transactions having an aggregate value in excess of $50,000,000 the
Indebtedness Incurrence Conditions shall be satisfied at the time of incurrence
of such Indebtedness.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date (and, in the case of Indebtedness consisting, in
whole or in part, of unused revolving commitments, the applicable amount
thereof) and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Subsidiary of the Borrower; provided that (i) such security interests secure
Indebtedness permitted by clause (b) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens on any property or assets of a Subsidiary of the Borrower arising
under Permitted Receivables Facilities;

(f) Liens on assets of the Borrower’s Subsidiaries not otherwise permitted
hereunder which secure obligations not constituting Indebtedness so long as the
aggregate amount of the obligations secured thereby does not at any time exceed
$50,000,000;

(g) any Lien on deposits made on account of Swap Agreements from time to time in
the ordinary course of the business of the Borrower and its Subsidiaries
consistent with past practice; and

(h) Liens on assets of the Borrower’s Subsidiaries not otherwise permitted
hereunder which secure Indebtedness permitted by clause (e) of Section 6.01.

SECTION 6.03. Fundamental Changes and Asset Sales.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person, or otherwise
Dispose of any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, (x) any Subsidiary of the Borrower may sell Receivables under
(i) Permitted Receivables Facilities (subject to the limitation set forth in
Section 6.01(c)) and (ii) A/R Purchase Programs; and (y) if at the time thereof
and immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) any Subsidiary may merge into another Subsidiary of the Borrower;

(iii) any Subsidiary may sell, transfer, lease or otherwise Dispose of its
assets to the Borrower or another Subsidiary of the Borrower;

(iv) the Borrower’s Subsidiaries may:

(A) Dispose of inventory in the ordinary course of business,

(B) Dispose of storage or pipeline capacity in the ordinary course of business,

(C) effect sales, trade-ins or other Dispositions of used, obsolete, worn-out or
surplus equipment for value in the ordinary course of business consistent with
past practice,

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) enter into licenses of technology in the ordinary course of business,

(E) Dispose of Investments in cash and Permitted Investments in the ordinary
course of business,

(F) enter into leases, subleases, licenses or sublicenses of real or personal
property granted by any Subsidiary of the Borrower to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries,

(G) effect Dispositions in connection with any theft, loss, physical destruction
or damage, taking or similar event with respect to any of their respective
properties; and

(H) effect the write-off of good will or other intangibles in the ordinary
course of business;

(v) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(vi) the Borrower and the Subsidiaries may engage in any transactions
constituting Restricted Payments to the extent permitted under Section 6.07 and
Investments to the extent permitted under Section 6.04; and

(vii) any Subsidiary of the Borrower may merge into or consolidated with any
other Person, or permit any other Person to merge into or consolidate with it,
or consummate a Division as the Dividing Person, or the Borrower or any of its
Subsidiaries may Dispose of its assets (including pursuant to a Sale and
Leaseback Transaction or any of the Equity Interests of any of its Subsidiaries
(in each case whether now owned or hereafter acquired)), provided that after
giving effect to such transaction or series of transactions the Borrower shall
be in compliance on a pro forma basis with the financial covenant contained in
Section 6.11(a) recalculated as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements were required to
be delivered pursuant to Section 5.01, as if such transaction or series of
transactions had occurred on the first day of the relevant period for testing
such compliance, and, to the extent any such transaction have value greater than
or equal to $250,000,000 the Borrower shall have delivered to the Administrative
Agent for distribution to each of the Lenders a certificate of a Financial
Officer of the Borrower evidencing the continued compliance with the terms and
conditions of this Agreement and the other Loan Documents in form and substance
reasonably acceptable to the Administrative Agent;

provided that any such merger or consolidation or Division involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger or
consolidation or Division shall not be permitted unless it is also permitted by
Section 6.04.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the date hereof.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person that was not a wholly
owned Subsidiary prior to such merger or consolidation or Division) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except:

(a) Permitted Investments;

(b) Any Investments existing on the Effective Date and set forth in
Schedule 6.04;

(c) Permitted Acquisitions;

(d) Investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries;

(e) Investments made by the Borrower in or to any Subsidiary and made by any
Subsidiary in or to the Borrower or any other Subsidiary;

(f) Guarantees constituting Indebtedness permitted by Section 6.01;

(g) Investments acquired by reason of the exercise of customary creditor’s
rights upon default or pursuant to the bankruptcy, insolvency or reorganization
of an account debtor of the Borrower or any Subsidiary;

(h) Investments by the Borrower or any Subsidiary pursuant to any Swap
Agreements to the extent permitted under Section 6.05;

(i) Investments arising out of extensions of trade credit or advances to third
parties in the ordinary course of business; and

(j) additional Investments not otherwise permitted hereunder, provided that
(x) immediately prior to each such Investment no Default or Event of Default is
or would be in existence and (y) after giving effect to each such Investment the
Borrower shall be in compliance on a pro forma basis with the financial covenant
contained in Section 6.11(a) recalculated as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
were required to be delivered pursuant to Section 5.01, as if such transaction
or series of transactions had occurred on the first day of the relevant period
for testing such compliance, and, to the extent any such Investment have value
greater than or equal to $250,000,000 the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a certificate of a
Financial Officer of the Borrower evidencing the continued compliance with the
terms and conditions of this Agreement and the other Loan Documents in form and
substance reasonably acceptable to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) in the ordinary course of business
consistent with past practices for the provision of general and customary
corporate services, (d) any Restricted Payment permitted by Section 6.07, (e)
any Investment permitted under Section 6.04, (f) payments to or from, and
transactions with, joint ventures (to the extent any such joint venture is an
Affiliate solely as a result of Investments by the Borrower or any Subsidiary in
such joint venture) in the ordinary course of business to the extent otherwise
permitted under Section 6.04, (g) transactions pursuant to agreements,
instruments or arrangements in existence on the Closing Date and set forth in
Schedule 6.06 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect or could otherwise reasonably be
expected to have a Material Adverse Effect, (h) Permitted Receivables Facilities
with Receivables Entities, (i) employment and severance arrangements (including
stock option plans, restricted stock agreements and employee benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business, (j) payment of customary fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries, (k) any transaction that is approved by a majority of the
disinterested directors of the board of directors of the Borrower or such
Subsidiary, as applicable, and (l) transactions in the ordinary course of
business in connection with reinsuring the self-insurance programs or other
similar forms of retained insurable risks of the business operated by the
Borrower, its Subsidiaries and its Affiliates.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) Dispositions permitted by Section 6.03, (e) Investments
permitted by Section 6.04, and (f) the Borrower and its Subsidiaries may make
any other Restricted Payment so long as (i) no Default or Event of Default has
occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect (including giving effect on a pro forma basis) thereto
and (ii) the Borrower is in compliance, on a pro forma basis after giving effect
to such Restricted Payment, with the financial covenant contained in
Section 6.11(a) recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements were required to be
delivered pursuant to Section 5.01, as if such Restricted Payment had occurred
on the first day of each relevant period for testing such compliance.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to holders of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law,
regulation or any regulatory body or by any Loan Document, (ii) the foregoing
shall not apply to restrictions or conditions contained in the Permitted
Receivables Facility Documents or in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold in a sale permitted hereunder,
(iii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (B) customary provisions in leases and
other contracts restricting the assignment thereof, (C) customary security
requirements imposed by any agreement related to Indebtedness permitted by this
Agreement, (D) restrictions or conditions contained in any agreements previously
disclosed to the Lenders as of, and existing on, the date hereof and
(E) restrictions or conditions contained in any Indebtedness permitted by this
Agreement so long as the scope of such restrictions or conditions are not more
restrictive than the restrictions and conditions permitted pursuant to the
preceding clause (D), and (iv) the foregoing shall not apply to customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 6.04 and applicable solely to such
joint venture.

SECTION 6.09. [Intentionally Omitted].

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction
unless the Borrower is in compliance, on a pro forma basis after giving effect
to such transaction, with the financial covenant contained in Section 6.11(a)
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements were required to be delivered pursuant
to Section 5.01, as if such transaction had occurred on the first day of each
relevant period for testing such compliance.

SECTION 6.11. Financial Covenants.

(a) Maximum Net Leverage Ratio. The Borrower will not permit the ratio (the “Net
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after September 30, 2019, of (i) Consolidated Net Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than the corresponding
ratio set forth below under the caption “Maximum Net Leverage Ratio”, or, during
an Acquisition Period, under the caption “Maximum Net Leverage Ratio (during an
Acquisition Period)” for such fiscal quarter:

 

Fiscal Quarter Periods

Ending

   Maximum Net Leverage
Ratio      Maximum Net
Leverage Ratio (during
an Acquisition Period)  

September 30, 2019 through March 31, 2021

     4.50 to 1.00        4.875 to 1.00  

June 30, 2021 through March 31, 2022

     4.25 to 1.00        4.75 to 1.00  

June 30, 2022 through the latest Maturity Date

     4.00 to 1.00        4.50 to 1.00  

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Minimum Interest Coverage Ratio. Other than during any period after the
Election Date that the Borrower shall maintain Index Debt Ratings of (i) Baa3 or
BBB- from both of Moody’s and Fitch, as applicable, or (ii) Baa2 or higher or
BBB or higher from either Moody’s or Fitch, as applicable, the Borrower will not
permit the ratio (the “Interest Coverage Ratio”), determined as of the end of
each of its fiscal quarters during such period, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.50 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall prove to have been incorrect in any
respect) when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower or any Subsidiary, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
to pay shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of any applicable grace or cure period and with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (net of any amount covered by insurance by an insurance
company that has not disclaimed coverage therefor) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any material provision of any Loan Document for any reason (other than as a
result of an act or failure to act by any Credit Party) ceases to be valid,
binding and enforceable in accordance with its terms (or the Borrower or any
Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms).

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.02. Remedies Upon an Event of Default If an Event of Default occurs
(other than an event with respect to the Borrower described in Sections 7.01(h)
or 7.01(i)), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times, and any other remedies available to the Administrative
Agent under this Agreement: (i) terminate the Commitments (including the Letter
of Credit Commitments), and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in Sections 7.01(h) or 7.01(i), the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

SECTION 7.03. Application of Payments.

(a) Notwithstanding anything herein to the contrary, following the occurrence
and during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Borrower or the Required Lenders, all payments
received on account of the Obligations shall, subject to Section 2.21, be
applied by the Administrative Agent as follows.

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Bank (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Bank payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause (iii) payable to
them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.06 or 2.21, ratably among the

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause (iv) payable to them; provided that (x) any such amounts applied
pursuant to subclause (B) above shall be paid to the Administrative Agent for
the ratable account of the applicable Issuing Bank to cash collateralize
Obligations in respect of Letters of Credit, (y) subject to Section 2.06 or
2.21, amounts used to cash collateralize the aggregate amount of Letters of
Credit pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 7.03;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Bank based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law; and

(b) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. (a) Each Lender and the Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and the Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the exercise of any such instructed action and may refrain from acting until
such clarification or direction has been provided. Except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

 

  (i)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 

  (ii)

nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any syndication agent, any documentation agent or any arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any other obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

  (i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

  (ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Bank by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER, THE
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e) Each of the Lenders, the Issuing Bank and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Bank and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i)  above.

SECTION 8.06. Acknowledgments of Lenders and Issuing Bank. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any arranger, any syndication
agent, any documentation agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any arranger, any syndication agent, any
documentation agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent, or any arranger, any syndication agent, any documentation agent or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Administrative Agent, and each arranger, syndication agent, and
documentation agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 460 North Gulph Road, King of Prussia,
Pennsylvania 19406, Attention: Treasurer; Facsimile No. (610) 922-3259;
Telephone No. (610) 337-1000; Email Address: UGI-TREASURY@ugicorp.com;

(ii) if to the Administrative Agent for any credit-related matters, to JPMorgan
Chase Bank, N.A., 10 South Dearborn, 9th Floor, Mail Code IL1-0364, Chicago, IL
60603, Attention of Helen D. Davis (Facsimile No. (312) 732-1762; Email Address:
helen.d.davis@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 10 S.
Dearborn St., 9th Floor, Chicago, IL 60603, Attention: Diana Rukavina (Telephone
No. (312)-325-3117; Email Address: diana.rukavina@jpmorgan.com);

(iii) if to the Issuing Bank, to the Issuing Bank at JPMorgan Chase Bank, N.A.,
300 S. Riverside Plaza, Mail Code: IL 1-0236, Chicago, IL 60606-0236, Attention
of Global Trade Services (Email Address: GTS.Client.Services@jpmchase.com), with
a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 9th Floor, Mail Code
IL1-0364, Chicago, IL 60603, Attention of Helen D. Davis (Facsimile
No. (312) 732-1762; Email Address: helen.d.davis@jpmorgan.com);

(iv) if to the Administrative Agent for any loan-related matters, to it at
JPMorgan Chase Bank, N.A., 10 S. Dearborn St., L2 Floor, Chicago, IL 60603,
Attention: Leonida Mischke (Facsimile No. (888) 292-9533 ; Telephone
No. (312)-385-7055; Email Address: leonida.g.mischke@jpmorgan.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Approved Electronic Platform
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number or email address
for notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b) Subject to Section 2.14(b), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (except that (A) any amendment or modification

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the financial covenants in this Agreement (or defined terms used in the
financial covenants in this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii) and (B) only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the rate set forth in Section 2.13(c) during the
continuance of an Event of Default), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected thereby
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.11, in each case which
shall only require the approval of the Required Lenders), (iv) change
Section 2.18(b) or (d) in a manner that would alter the ratable reduction of
Commitments or pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the payment waterfall provisions of
Section 2.21(b) or 7.03 without the written consent of each Lender, or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent and the
Issuing Bank); provided further, that no such agreement shall amend or modify
the provisions of Section 2.06 or any letter of credit application and any
bilateral agreement between the Borrower and the Issuing Bank regarding the
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(d) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the
documented fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement of its
rights in connection with this Agreement and any other Loan Document, including
its rights under this Section.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Borrower or its respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) arise from a dispute that does not involve any action or omission by the
Borrower or any of its Affiliates and is solely among the Indemnitees (other
than any claims against an Indemnitee in its capacity as Administrative Agent or
lead arranger) or (y) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or, pursuant to a claim brought by the
Borrower against such Indemnitee, for breach in bad faith of such Indemnitee’s
material obligations hereunder. The Borrower shall not be liable for any
settlement of any claim, litigation, investigation, arbitration or proceeding if
such settlement is effected without its consent (which consent shall not be
unreasonably withheld, conditioned or delayed), but if settled with the
Borrower’s written consent or if there is a final judgment in any such claim,
litigation, investigation, arbitration or proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel by reason of such settlement or judgment in
accordance with the foregoing. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor, including in all cases reasonably
detailed invoices relating thereto.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender (other than an Approved
Fund) or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; provided, that (x) no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment, and (y) no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent to a lesser amount, provided that no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities, subject to
Section 9.12) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) shall be subject to the requirements and

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender); (B) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (C) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reductions of the
Letter of Credit Commitment of the

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held, and other obligations at any time owing,
by such Lender, the Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrower against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, the Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or the Issuing Bank different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process(a) .
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender or the Issuing Bank relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(d) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who are directly involved with the Transactions
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

SECTION 9.15. [Intentionally Omitted].

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. (a) The Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to the
Borrower with respect to the Loan Documents and the transactions contemplated
herein and therein and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other person. The Borrower agrees that it will not
assert any claim against any Credit Party based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrower shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Acknowledgement Regarding Any Support QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b) As used in this Section 9.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

UGI CORPORATION,

as the Borrower

By   /s/ Ted J. Jastrzebski  

Name: Ted J. Jastrzebski

Title: Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent By   /s/ Helen D. Davis  

Name: Helen D. Davis

Title: Authorized Officer

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITIZENS BANK, N.A.,

individually as a Lender and as Co-Documentation Agent

By   /s/ David W. Dinella  

Name: David W. Dinella

Title: Senior Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

individually as a Lender and as Co-Documentation Agent

By   /s/ John D. Toronto  

Name: John D. Toronto

Title: Authorized Signatory

By   /s/ Komal Shah  

Name: Komal Shah

Title: Authorized Signatory

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender and as Co-Documentation Agent

By   /s/ Alex Rolfe  

Name: Alex Rolfe

Title: Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Documentation Agent By   /s/ Patrick Engel  

Name: Patrick Engel

Title: Managing Director

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A.,

individually as a Lender

By   /s/ Kimberly Miller  

Name: Kimberly Miller

Title: Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, individually as a Lender

By   /s/ Godon Yip  

Name: Godon Yip

Title: Director

By   /s/ Myra Martinez  

Name: Myra Martinez

Title: Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender By   /s/ Steve
Zambriczki  

Name: Steve Zambriczki                 #22548

Title: Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS,

individually as a Lender

By   /s/ Ade Adedeji  

Name: Ade Adedeji

Title: Director

By   /s/ Karim Remtoula  

Name: Karim Remtoula

Title: Vice President

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONS BANK,

individually as a Lender

By   /s/ Tedrick Tarver  

Name: Tedrick Tarver

Title: Director

 

Signature Page to Credit Agreement

UGI Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrower(s):    UGI Corporation 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated
as of August 1, 2019, among UGI Corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto 6.    Assigned Interest:   

 

1 

Select as applicable.

 

Exh A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Facility

Assigned2

    






Aggregate Amount of


Commitment/Loans for all

Lenders

 


 

 

    

Amount of
Commitment/Loans
Assigned
 
      
  Percentage Assigned of
Commitment/Loans3
     $        $          %      $        $          %      $        $          %
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or its
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By       Title: ASSIGNEE [NAME OF ASSIGNEE]

By       Title:
Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and the Issuing Bank

By       Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g., “Revolving
Commitment”, “Term A-1 Commitment”, etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exh A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]4
[UGI CORPORATION] By       Title:

 

4 

To be added only if the consent of the Borrower or the Issuing Bank is required
by the terms of the Credit Agreement.

 

Exh A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and

 

Exh A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assumption by any Approved Electronic Platform shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exh A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

[INTENTIONALLY OMITTED]

 

Exh B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

[ FORM OF ]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: __________, 20[__ ]

 

Exh C-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-2

[ FORM OF ]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: __________, 20[__ ]

 

Exh C-2-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-3

[ FORM OF ]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E, from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date: __________, 20[__ ]

 

Exh C-3-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-4

[ FORM OF ]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of August 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UGI Corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: __________, 20[__ ]

 

Exh C-4-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Leonida Mischke

Facsimile: (888) 292-9533

 

  Re:

UGI Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 1, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among UGI Corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

1.

The requested Borrowing is in respect of [the Revolving Commitment][the Term A-1
Commitment] [the Term A-2 Commitment]

 

2.

Aggregate principal amount of Borrowing:1 __________

 

3.

Date of Borrowing (which shall be a Business Day): __________

 

4.

Type of Borrowing (ABR or Eurodollar): __________

 

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):2
__________

 

6.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________

[Signature Page Follows]

 

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.02][4.03][4.04] [and] 4.05 of the Credit Agreement
are satisfied as of the date hereof.

 

Very truly yours,

UGI CORPORATION,

as the Borrower

By:         Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Leonida Mischke

Facsimile: (888) 292-9533

 

  Re:

UGI Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 1, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among UGI Corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1.

List date, Type, Class, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

 

2.

Aggregate principal amount of resulting Borrowing: __________

 

3.

Effective date of interest election (which shall be a Business Day): __________

 

4.

Type of Borrowing (ABR or Eurodollar): __________

 

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):1
__________

[Signature Page Follows]

 

 

1 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours,

UGI CORPORATION,

as Borrower

By:         Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

LIST OF CLOSING DOCUMENTS

UGI CORPORATION

CREDIT FACILITY

August 1, 2019

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Credit Agreement (the “Credit Agreement”) by and among UGI Corporation (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an aggregate
principal amount of $300,000,000, and two term loan facilities in an aggregate
principal amount of $550,000,000.

SCHEDULES

 

Schedule 2.01A    –      Commitments Schedule 2.01B    –      Letter of Credit
Commitments Schedule 3.01    –      Subsidiaries Schedule 6.01    –     
Existing Indebtedness Schedule 6.02    –      Existing Liens Schedule 6.04   
–      Existing Investments Schedule 6.06    –      Existing Affiliate
Transactions

EXHIBITS

 

Exhibit A    –      Form of Assignment and Assumption Exhibit B    –     
Reserved Exhibit C-1    –      Form of U.S. Tax Certificate (Foreign Lenders
That Are Not Partnerships) Exhibit C-2    –      Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships) Exhibit C-3    –      Form of
U.S. Tax Certificate (Foreign Participants That Are Partnerships) Exhibit C-4   
–      Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit D    –      Form of Borrowing Request Exhibit E    –      Form of
Interest Election Request Exhibit F    –      List of Closing Documents

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

Exh G-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation of the Borrower, as attached thereto and as certified as of a
recent date by the Secretary of State of the jurisdiction of its organization,
since the date of the certification thereof by such secretary of state, (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

4.

Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.

C. OPINIONS

 

5.

Opinion of Latham & Watkins LLP, counsel for the Borrower.

 

6.

Opinion of in-house counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties were true
and correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) as of such earlier date, and
(ii) no Default or Event of Default has occurred and is then continuing.

 

8.

Beneficial Ownership Certification.

E. ACQUISITION DOCUMENTS

 

9.

AmeriGas Acquisition Agreement.

 

10.

Midstream Acquisition Agreement.

 

Exh G-3